Exhibit 10.14 INTEGRYS ENERGY GROUP, INC. DEFERRED COMPENSATION PLAN As Amended and Restated Effective April 1, 2008 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND CONSTRUCTION 2 Section 1.01. Definitions. 2 Section 1.02. Construction and Applicable Law. 5 ARTICLE II. PARTICIPATION 6 Section 2.01. Eligibility. 6 ARTICLE III. EMPLOYEE DEFERRED COMPENSATION 7 Section 3.01. Application. 7 Section 3.02. Deferrals Of Base Compensation. 7 Section 3.03. Deferrals of Annual Bonus Awards. 8 Section 3.04. Deferral of LTIP Share Awards. 8 Section 3.05. Matching Contribution Credits. 9 Section 3.06. Defined Contribution Restoration Credits. 10 Section 3.07. Defined Contribution SERP Credits. 11 Section 3.08. Other Deferrals and Credits. 12 Section 3.09. Involuntary Termination of Deferral Elections. 12 ARTICLE IV. DIRECTOR DEFERRED COMPENSATION 13 Section 4.01. Application. 13 Section 4.02. Deferrals Of Director Fees. 13 Section 4.03. Director Deferred Stock Units. 14 Section 4.04. Involuntary Termination of Deferral Elections. 14 ARTICLE V. PARTICIPANT ACCOUNTS, RESERVE ACCOUNT A, RESERVE ACCOUNT B, AND STOCK UNITS ACCOUNTS 15 Section 5.01. Participant Accounts. 15 Section 5.02. Reserve Account A. 15 Section 5.03. Reserve Account B. 16 Section 5.04. Integrys Stock Units. 17 Section 5.05. Special Rules Applicable to Restricted Stock Deferrals. 20 ARTICLE VI. ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS 22 Section 6.01. Hypothetical Investment of Participant Accounts. 22 Section 6.02. Accounts are For Record Keeping Purposes Only. 24 ARTICLE VII. DISTRIBUTION OF PRE-2005 ACCOUNT 25 Section 7.01. Distribution Election. 25 Section 7.02. Modified Distribution Election. 26 Section 7.03. Calculation of Annual Distribution Amount. 26 i Section 7.04. Time of Distribution. 27 Section 7.05. Single Sum Distribution at the Committee’s Option. 27 ARTICLE VIII. DISTRIBUTION OF POST-2004 ACCOUNT 29 Section 8.01. Distribution Election. 29 Section 8.02. Modified Distribution Election. 30 Section 8.03. Calculation of Annual Distribution Amount. 30 Section 8.04. Time of Distribution. 31 Section 8.05. Automatic Single Sum Distribution. 31 Section 8.06. Distributions For Employment Tax Obligations. 32 ARTICLE IX. RULES WITH RESPECT TO INTEGRYS STOCK AND INTEGRYS STOCK UNITS 33 Section 9.01. Shares Authorized. 33 Section 9.02. Transactions Affecting Integrys Stock. 33 Section 9.03. No Shareholder Rights With Respect to Integrys Stock Units. 33 ARTICLE X. SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY 34 Section 10.01. Definitions. 34 Section 10.02. Amendments in Connection with a Change in Control. 36 Section 10.03. Maximum Payment Limitation. 38 Section 10.04. Resolution of Disputes. 39 ARTICLE XI. GENERAL PROVISIONS 40 Section 11.01. Administration. 40 Section 11.02. Restrictions to Comply with Applicable Law. 40 Section 11.03. Claims Procedures. 41 Section 11.04. Participant Rights Unsecured. 42 Section 11.05. Income Tax Withholding. 42 Section 11.06. Amendment or Termination of Plan. 43 Section 11.07. Administrative Expenses. 45 Section 11.08. Effect on Other Employee Benefit Plans. 45 Section 11.09. Successors and Assigns. 45 Section 11.10. Right of Offset. 45 Section 11.11. Amounts Accumulated Under Peoples Energy Corporation Plans. 45 Section 11.12. Miscellaneous Distribution Rules. 46 ii INTEGRYS ENERGY GROUP, INC. DEFERRED COMPENSATION PLAN The Integrys Energy Group, Inc. Deferred Compensation Plan (the “Plan”), which was previously known as the WPS Resources Corporation Deferred Compensation Plan, has been adopted to promote the best interests of Integrys Energy Group, Inc. (the “Company”) and the stockholders of the Company by attracting and retaining key management employees and non-employee directors possessing a strong interest in the successful operation of the Company and its subsidiaries or affiliates and encouraging their continued loyalty, service and counsel to the Company and its subsidiaries or affiliates.The Plan is amended and restated effective April 1, 2008 as set forth herein. Except as expressly provided herein, the Plan, as herein amended and restated, applies to (i) those employees who are actively employed by the Company or a Participating Employer on or after January 1, 2005 (the effective date of Internal Revenue Code Section 409A), and who have been designated for participation by the Committee, and (ii) non-employee directors of the Company and designated subsidiaries and affiliates with service as a director on or after January1, 2005.Except as expressly provided herein, distribution of benefits to an employee who retired from or terminated employment with the Company and its Affiliates prior to January1, 2005, or a director whose service with the Company and its Affiliates terminated prior to January 1, 2005, shall be governed by the terms of the Plan (or predecessor plan) as in effect on the date of the employee’s or director’s retirement or termination of employment or service. ARTICLE I. DEFINITIONS AND CONSTRUCTION Section 1.01.
